I dissent. Appellee filed a complaint seeking a decrease in the property's valuation and the Board of Education filed a counter-complaint with the board of revision ("BOR") for the 1994 tax year. The 1994 complaints were not decided by the BOR within the ninety-day period required under R.C. 5715.19 (C); consequently, the BOR deemed the 1994 complaints to be "continuing complaints" under R.C. 5715.19 (D) for purposes of determining the property's valuation for *Page 211 
the tax year 1995. It is on this basis that the BOR determined it had jurisdiction to consider the 1995 tax year.
In order to determine whether the "continuing complaint" or "carryover" provision of R.C. 5715.19 (D) vested the BOR with jurisdiction to determine the property's valuation for 1995, it is necessary to consider the interplay between R.C. 5715.19 (D) and 5715.19 (A)(2).
R.C. 5715.19 (D) states:
"* * * If a complaint filed under this section for the current year is not determined by the board within the time prescribed for such determination, the complaint * * * shall be continued by the board as a valid complaint for any ensuing year until such complaint is finally determined by the board * * *. In such case, the original complaint shall continue in effect without further filing by the original taxpayer * * * or any other person or entity authorized to file a complaint under this section."
R.C. 5715.19 (A)(2) states:
"No person, board, or officer shall file a complaint against the valuation or assessment of any parcel that appears on the tax list if it filed a complaint against the valuation or assessment of that parcel for any prior tax year in the same interim period, unless * * *:
"* * *
"(c) Substantial improvement was added to the property[.]"
Reading these two sections together and attempting to harmonize them leaves us with an obvious understanding of what is intended. A "person, board, or officer" may challenge property valuations and assessments only once during an interim (triennium) period, unless one of the circumstances listed in R.C. 5715.19 (A)(2) applies. Thus, in a typical scenario, where the real estate is not undergoing substantial improvements and not experiencing one of the other exceptions listed under R.C. 5715.19 (A)(2), a board of revision valuation for a certain tax year cannot be challenged during that same triennium. The valuation established for the tax year in question, by virtue of the filing of a complaint, is the legally required valuation for the balance of that interim.Oberlin Manor, Ltd. v. Lorain Cty. Bd. of Revision (1994),69 Ohio St. 3d 1, 629 N.E.2d 1361.
That is precisely why R.C. 5715.19 (D) does not require the filing of another complaint during the same triennium interim in cases where the BOR has not acted in a timely manner and where no additional changes in value have occurred. It would be ludicrous for a property owner to win a reduction in valuation for a given tax year only to face the old higher value in the ensuing tax year simply because the BOR had not issued a determination in a timely manner. The *Page 212 
General Assembly clearly intended for there to be stability in property values where none of the exceptions in R.C. 5715.19
(A)(2) applies.
Based on my reading of the above statutory provisions and the Ohio Supreme Court's decisions in Wolf v. Cuyahoga Cty. Bd. ofRevision (1984), 11 Ohio St. 3d 205, 11 OBR 523, 465 N.E.2d 50,Oberlin Manor, and Cincinnati School Dist. Bd. of Edn. v.Hamilton Cty. Bd. of Revision (1996), 74 Ohio St. 3d 639,660 N.E.2d 1179, I would hold that the carryover provision in R.C. 5715.19 (D) gives the BOR authority to apply its determination of value for a given tax year to the ensuing tax years within that triennium where there has been no change in value during the ensuing tax years. It does not give the BOR authority to determine a separate property value for each of the remaining "carryover" or "ensuing" years of the triennium involved. Any new valuation would necessarily impinge on the auditor's statutory duty under R.C. 5713.01 to reappraise property when the auditor "finds that the true or taxable values thereof have changed."
While ordinarily county auditors reappraise property only on a sexennial basis and update those appraisals on a triennial basis, county auditors are required under R.C. 5713.01 to revalue property any time the auditor "finds that the true or taxable values thereof have changed." See R.C. 5713.01 and 5715.24. The county auditor, in this case, reappraised appellee's property on an annual basis while the property was undergoing substantial renovation. Because the property's value changed each year as a result of the improvements, the triennium appraisal period did not apply as a limitation on the auditor's ability to reappraise the property in 1995. Further, the triennium period did not limit appellee's and appellant's right to challenge the property's valuation during any or all of the years during which the property experienced a change in value. R.C. 5715.19 (A)(2).
The renovations and the changes in value resulting therefrom required the auditor to revalue the property each year, notwithstanding the fact that 1995 was part of the same triennium as 1994. Since the carryover provision in R.C. 5715.19 (D) anticipates no substantial change in the value of property, I conclude that the BOR cannot impose its own determination of value for "carry-over" or "ensuing" tax years, where there exists a duty on the part of the county auditor to revalue the property, whether that be by virtue of a triennium review or by virtue of a change in value, such as the renovations here.
Thus, where the BOR, for whatever reason, does not resolve a complaint or counter-complaint in a timely manner during a triennium, the BOR's determination of value for the year in question cannot carry over to ensuing years within that triennium if the property's value has changed during that ensuing year as evidenced by the auditor's valuation. Tax year 1995 represented a new and changed value; consequently, there could be no carryover from the previous *Page 213 
year's valuation even though both years were in the same triennium. There simply was no carryover jurisdiction authorizing the BOR to impose its own, separate valuation.
When the auditor issued his 1995 valuation, either party had the right to file a complaint or counter-complaint challenging that valuation. Conversely, all parties had the right to accept the auditor's valuation. Since all parties accepted the auditor's valuation, the BOR had no authority "sua sponte" to alter that valuation.
R.C. 5715.19, as read in its entirety, provides that the carryover and continuing-complaint provision was established merely to provide stability in tax valuations and assessments for a triennium where the property is not otherwise undergoing a change in value. It simply does not apply where continuing reevaluation is necessitated by circumstances such as the substantial renovations here. Consequently, the BOR was without jurisdiction to render its own valuation of the property for the 1995 tax year.
This holding is consistent with the constitutional requirement of uniform tax treatment. Taxpayers' property taxes do not change during a triennium unless there is a substantial change in value. Further, the parties' rights to notice of property tax increases and to present evidence regarding the property's valuation is preserved by keeping the auditor's duties and the subsequent appeal process intact.
I would overrule appellant's assignment of error and affirm the judgment of the trial court.